 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JACOBSON WAREHOUSE                              No. 2:19-CV-01889-TLN-AC
      COMPANY, INC. d/b/a XPO
12    LOGISTICS SUPPLY CHAIN, a
13    North Carolina corporation,                     ORDER GRANTING IN PART
                                                      DEFENDANT LINDT & SPRUNGLI
14                       Plaintiff,                   (NORTH AMERICA) INC.’S REQUEST
                                                      TO SEAL DOCUMENTS ISO MOTION TO
15            v.                                      COMPEL ARBITRATION
16    LINDT & SPRUNGLI (NORTH
      AMERICA) INC., a Delaware
17    corporation,

18                       Defendant.

19

20          The Court, having considered Defendant’s Request to Seal Documents, as well as
21   Plaintiff’s Declaration of Charles Michael Hopkins in Support of Filing Under Seal Portions of
22   Defendant’s Motion to Compel Arbitration, finds good cause therefor and hereby GRANTS the
23   request IN PART. The following documents shall be filed and maintained under seal unless and
24   until further order of the Court:
25          1.      Exhibit A to the Declaration of Christopher Wood ISO Defendant’s Motion to
26                  Compel Arbitration: Services Agreement entered into between Ghirardelli
27                  Chocolate Company and Arnold Logistics LLC (pages 22-37).
28
                                                     1
 1          2.      Exhibit B to the Declaration of Christopher Wood ISO Defendant’s Motion to

 2                  Compel Arbitration: Second Amendment to Services Agreement, entered into

 3                  between Ghirardelli Chocolate Company and Jacobson Warehouse Company, Inc.

 4                  (pages 39-41).

 5          3.      Exhibit C to the Declaration of Christopher Wood ISO Defendant’s Motion to

 6                  Compel Arbitration: Letter of Intent for Third Party Logistic Provider Services in

 7                  Tracy, entered into between Lindt and XPO Logistics Supply Chain, Inc. (pages

 8                  43-44).

 9          4.      Exhibit D to the Declaration of Christopher Wood ISO Defendant’s Motion to

10                  Compel Arbitration: First Amendment to Letter of Intent Between XPO and

11                  Lindt. (pages 46-51).

12          5.      Exhibit F to the Declaration of Christopher Wood ISO Defendant’s Motion to

13                  Compel Arbitration: Jacobson’s response to Lindt’s Request for Production.

14                  (pages 53-56).

15          The Court does not find good cause to warrant the sealing of Defendant’s Notice of

16   Motion and Motion to Compel Arbitration; Memorandum of Points and Authorities. Plaintiff’s

17   declaration provides that sealing is warranted because the Services Agreement contains a broad

18   confidentiality provision intended to protect Plaintiff’s trade secret information with respect to its

19   pricing. The exhibits enumerated above contain such sensitive pricing information. Defendant’s

20   motion, however, does not. Plaintiff (by way of the request properly made through Defendant)
21   essentially seeks to seal every quoted reference to the Agreement. The Court does not find good

22   cause for such a broad application. The request to seal Defendant’s Notice of Motion and Motion

23   to Compel Arbitration; Memorandum of Points and Authorities is therefore DENIED without

24   prejudice to Plaintiff showing good cause to warrant the sealing of Defendant’s brief.

25          IT IS SO ORDERED.

26   Dated: December 2, 2019
27

28                                                        Troy L. Nunley
                                                        2 United States District Judge
